Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6
Regarding claim 1, the prior art of record, Ding (US 20150137423) discloses an apparatus for performing a three-dimensional printing method for forming a three-dimensional object on a base. The method comprises providing a model library comprising at least one supporting member, selecting the at least one supporting member from the model library and disposing the at least one supporting member onto the base. The three-dimensional object is printed over the base and the at the least supporting member, and the three-dimensional object has an overhanging portion relative to the base and the at least one supporting member is filled between the overhanging portion and the base (Ding, see [Fig. 1, [0006]-[0015] and [0035]). The prior art of record, Butler et al. (US 20150057784) discloses a user-defined metric is received associated with each input job and this is used in scheduling input jobs to optimize latency and/or throughput of the 3D printing process, along with the printing envelope and other characteristics of the 3D printers used, the scheduling may comprise dividing a 3D object into a number of parts and then scheduling these parts 
However, regarding claim 1, the combination of prior arts does not describe:
determine, from a three-dimensional (3D) model of a 3D component that is to be printed by a 31D printer, a setter height dimension for a setter that is to support a portion of the 3D component during a post-printing sintering operation, wherein the setter includes a digital setter and at least one analog setter, and wherein the digital setter is a setter to be printed during printing of the 3D component, and the at least one analog setter is a preformed setter; determine, based on the setter height dimension, an analog setter dimension of the at least one analog setter, including causing the processor to: determine a base dimension of the at least one analog setter; and determine a total number of the at least one analog setter by dividing the setter height dimension by the base dimension of the 

Claims 7-12
Regarding claim 7, the prior art of record, Ding (US 20150137423) discloses a three-dimensional printing method for forming a three-dimensional object on a base. The method comprises providing a model library comprising at least one supporting member, selecting the at least one supporting member from the model library and disposing the at least one supporting member onto the base. The three-dimensional object is printed over the base and the at the least supporting member, and the three-dimensional object has an overhanging portion relative to the base and the at least one supporting member is filled between the overhanging portion and the base (Ding, see [Fig. 1, [0006]-[0015] and [0035]). The prior art of record, Butler et al. (US 20150057784) discloses a user-defined metric is received associated with each input job and this is used in scheduling input jobs to optimize latency and/or throughput of the 3D printing process, along with the printing envelope and other characteristics of the 3D printers used, the scheduling may comprise dividing a 3D object into a number of parts and then scheduling these parts separately and/or combining 3D objects, or parts of 3D objects, from various input jobs to be printed at the same time on the same 3D printer (Butler, see Fig. 2, Fig. 6 and their corresponding paragraphs). The prior art of record, Anand et al. (US 20170372480) discloses a method for pre-processing and post-
However, regarding claim 7, the combination of prior arts does not describe:
determining, by a processor, a setter height dimension for a setter that includes a digital setter and at least one analog setter to support a portion of a three-dimensional (3D) component that is to be sintered, wherein the digital setter is a setter to be generated during printing of the 3D component, and the at least one analog setter is a preformed setter; determining, by the processor, based on the setter height dimension, an analog setter dimension of the at least one analog setter by determining a base dimension of the at least one analog setter, and determining
Claims 13-15
Regarding claim 13, the prior art of record, Ding (US 20150137423) discloses a CRM for performing a three-dimensional printing method for forming a three-dimensional object on a base. The method comprises providing a model library comprising at least one supporting member, selecting the at least one supporting member from the model library and disposing the at least one supporting member onto the base. The three-dimensional object is printed over the base and the at the least supporting member, and the three-dimensional object has an overhanging portion relative to the base and the at least one supporting member is filled between the overhanging portion and the base (Ding, see [Fig. 1, [0006]-[0015] and [0035]). The prior art of record, Butler et al. (US 20150057784) discloses a user-defined metric is received associated with each input job and this is used in scheduling input jobs to optimize latency and/or throughput of the 3D printing process, along with the printing envelope and other characteristics of the 3D printers used, the scheduling may comprise dividing a 3D object into a number of parts and then scheduling these parts separately and/or combining 3D objects, or parts of 3D objects, from various input jobs to be printed at the same time on the same 3D printer (Butler, see Fig. 2, Fig. 6 and their corresponding paragraphs). The prior art of record, Anand et al. (US 20170372480) discloses a CRM for performing a method for pre-processing and post-processing in additive manufacturing. A method includes receiving object geometry data. The method may further include generating a sectional snapshot and a bounding 
However, regarding claim 13, the combination of prior arts does not describe:
determine a setter height dimension for a setter that includes a digital setter and at least one analog setter to support a portion of a three-dimensional (3D) component that is to be sintered, wherein the digital setter is a setter to be printed during printing of the 3D component, and the at least one analog setter is a preformed setter; determine, based on the setter height dimension, an analog setter dimension of the at least one analog setter, including causing the processor to: determine a base dimension of the at least one analog setter: and determine a total number of the at least one analog setter by dividing the setter height dimension by the base dimension of the at least one analog setter; determine, by analyzing the analog setter dimension relative to the setter height dimension, a digital setter dimension for the digital setter; and cause, based on the determined digital setter dimension, the digital setter to be printed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117